Case 2:17-cv-01416-JMA-ARL Document 34 Filed 12/14/20 Page 1 of 4 PageID #: 620

      The parties submitted the below Proposed Order, which the Court reviewed and approved.

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

   JAVIER TAMES, Individually and on              Case No.: 2:17-cv-01416-JMA-ARL
   behalf of all others similarly situated,
                                                  Hon. Judge Joan M. Azrack
                                  Plaintiff,
                                                  Hon. Magistrate Judge Arlene R. Lindsay
                        v.

   DESARROLLADORA HOMEX, S.A.B.
   DE C.V. a/k/a HOMEX DEVELOPMENT
   CORP., GERARDO DE NICOLÁS
   GUTIÉRREZ, and CARLOS
   MOCTEZUMA VELASCO,

                                  Defendant.



       _____________
        [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND EXPENSES
        WHEREAS, this matter came on for hearing on September 16, 2020 (the “Settlement

 Hearing”) on Lead Counsel’s motion for an award of attorneys’ fees and payment of litigation

 expenses, including the Lead Plaintiff’s request for reimbursement pursuant to the PSLRA. The

 Court having considered all matters submitted to it at the Settlement Hearing and otherwise; and

 it appearing that notice of the Settlement Hearing substantially in the form approved by the Court

 was mailed to all Settlement Class Members who could be identified with reasonable effort, and

 that a summary notice of the hearing substantially in the form approved by the Court was published

 over PR Newswire pursuant to the specifications of the Court; and the Court having considered

 and determined the fairness and reasonableness of the award of attorneys’ fees and litigation

 expenses requested,


        NOW, THEREFORE, after due deliberation, IT IS ORDERED, ADJUDGED AND

 DECREED that:

                This Order incorporates by reference the definitions in the Stipulation of Settlement

 dated May 5, 2020 filed with the Court on May 15, 2020 (Dkt. No. 23) (the “Stipulation”), and
Case 2:17-cv-01416-JMA-ARL Document 34 Filed 12/14/20 Page 2 of 4 PageID #: 621




 all capitalized terms not otherwise defined herein shall have the same meanings as set forth in the

 Stipulation.

                 The Court has jurisdiction to enter this Order and over the subject matter of the

 Action and all parties to the Action, including all Settlement Class Members.

                 Notice of Lead Counsel’s motion for an award of attorneys’ fees and payment of

 litigation expenses was given to all Settlement Class Members who could be identified with

 reasonable effort. The form and method of notifying the Settlement Class of the motion for an

 award of attorneys’ fees and payment of litigation expenses satisfied the notice requirements of

 Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution (including the Due

 Process Clause), and Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-

 4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”);

 constituted the best notice practicable under the circumstances; and constituted due, adequate, and

 sufficient notice to all Persons entitled thereto.
                 There have been no objections to Lead Counsel’s request for attorneys’ fees or

 litigation expenses.

                 Lead Counsel are hereby awarded attorneys’ fees in the amount of $100,000, or

 28.6% of the Settlement benefit ($300,000 in cash and up to $50,000 for the payment of Notice

 and Administration Expenses by Homex), and $30,892.32 in payment of Lead Counsel’s litigation

 expenses (which fees and expenses shall be paid from the Settlement Fund), which sums the Court

 finds to be fair and reasonable.

                 In making this award of attorneys’ fees and expenses to be paid from the Settlement

 Fund, the Court has considered and found that:

                 (a)     The Settlement has created a fund of $300,000 in cash that will be funded

         into escrow pursuant to the terms of the Stipulation, and that numerous Settlement Class

         Members who submit acceptable Claim Forms will benefit from the Settlement that

         occurred because of the efforts of Lead Counsel;




                                                      2
Case 2:17-cv-01416-JMA-ARL Document 34 Filed 12/14/20 Page 3 of 4 PageID #: 622




                 (b)    More than 10,857 copies of the Notice have been mailed to potential

        members of the Settlement Class and there have been no objections to the fee or expense

        request;

                 (c)    The fee sought by Lead Counsel has been reviewed and approved as

        reasonable by the Lead Plaintiff;

                 (d)    Lead Counsel have conducted the litigation and achieved the Settlement

        with skill, perseverance, and diligent advocacy;

                 (e)    The Action raised several complex issues and had been litigated for more

        than two years, and continued litigation would have been extensive and lengthy;

                 (f)    Had Lead Counsel not achieved the Settlement, there was a significant risk

        that Lead Plaintiff and the other Settlement Class Members may have recovered less or

        nothing from Defendants, and Lead Counsel would have received no fees;

                 (g)    Lead Counsel devoted over 431 hours, with a lodestar value of $288,064.75

        to prosecute the actions; and

                 (h)    The amount of attorneys’ fees awarded, and litigation expenses to be paid,

        from the Settlement Fund are fair and reasonable and consistent with awards in similar

        cases.
                 Any appeal or any challenge affecting this Court’s approval of any attorneys’ fees

 and expense application shall in no way disturb or affect the finality of the Judgment.

                 Exclusive jurisdiction is hereby retained over the parties and the Settlement Class

 Members for all matters relating to this Action, including the administration, interpretation,

 effectuation, or enforcement of the Stipulation and this Order.

                 In the event that the Settlement is terminated, or the Effective Date of the Settlement

 otherwise fails to occur, this Order shall be rendered null and void to the extent provided by the

 Stipulation.

                 There is no just reason for delay in the entry of this Order, and immediate entry by

 the Clerk of the Court is expressly directed.


                                                   3
Case 2:17-cv-01416-JMA-ARL Document 34 Filed 12/14/20 Page 4 of 4 PageID #: 623



               14th day of ______________,
  DATED this _______         December      2020



                                       BY THE COURT:



                                         /s/ (JMA)
                                       _____________________________________
                                       THE HONORABLE JOAN M. AZRACK
                                       UNITED STATES DISTRICT JUDGE




                                        4
